113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kenneth H. HALLQUIST, Appellant,v.SOUTH DAKOTA STATE PENITENTIARY;  Prison Health Services, Appellees.
No. 95-3634.
United States Court of Appeals, Eighth Circuit.
Submitted May 15, 1997.Decided May 21, 1997.

Appeal from the United States District Court for the District of South Dakota.
Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Kenneth H. Hallquist, a South Dakota prisoner, appeals the district court's1 dismissal without prejudice of his 42 U.S.C. § 1983 action as frivolous pursuant to former 28 U.S.C. § 1915(d) (now § 1915(e)).  Because the prison is immune from section 1983 liability, and Hallquist did not delineate how Prison Health Services was responsible for any alleged constitutional violations, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.


2
We thank the appellant's appointed counsel for his assistance to the appellant in this case.



1
 The Honorable John B. Jones, United States District Judge for the District of South Dakota